Case 1:17-cv-08198-RMB-KMW Document 28 Filed 05/01/19 Page 1 of 2 PageID: 96




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


    DEBRA PITT,
                                                         CIVIL ACTION NO. l:17-cv-08198-RMB-KMW
    Plaintiff,

    V.




    CITIZENS BANK, N.A.,                                     STIPULATION FOR DISMISSAL WITH
                                                                             PREJUDICE
    Defendant.



          Plaintiff Debra Pitt and Defendant Citizens Bank, N.A., by and through their respective

  counsel and pursuant to Fed, R. Civ. P. 41(a)(l)(A)(ii), stipulate to the disinissa! of this civil action

  with prejudice and with each party to bear its own costs and attorneys' fees.



                             Respectfully submitted on Y\jUu( \ ^ ,2019,

  BELL&J?ELJL,LLP                                               REEO SMITH LLP



  Christopher Macey, Esq.                                       John McDonald, Esq.
  1617 John F Kennedy Blvd #1^4                                 136 Main Street
  Philadelphia, PA 19103                                        Princeton, New Jersey
  T: (215)569-2500                                              T: (609) 987-0050
  F: (215) 569-2220                                             F: (609)951-0284
  E; christODhermacev(%beIlandbclllavv.coni                     E: im_cdonaldfairecdsmith.com
  Attorneys for Plamiiff                                        Atfwneys far De/encfanf
Case 1:17-cv-08198-RMB-KMW Document 28 Filed 05/01/19 Page 2 of 2 PageID: 97




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 DEBRA PITT,
                                                  CIVIL ACTION NO. l:17-cv-08198-RMB-KMW
 Plaintiff,

 V.



 CITIZENS BANK, N.A.,                                                  ORDER

 Defendant.




       AND NOW, on this                 day of.                      _, 2019, upon review of the


parties' Stipulation for Dismissal With Prejudice, IT IS HEREBY ORDERED that the above-

referenced civil action is DISMISSED WITH PREJUDICE. Each party will bear its own

attorneys' fees and costs. The court shall retain jurisdiction of this action only to the extent


necessary to enforce any settlement agreement of the parties.



                                             BY THE COURT:




                                             HON. RENEE MARIE BUMB
                                             UNITED STATES DISTRICT JUDGE
